Citation Nr: 1112541	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired neuropsychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 2003 to November 2005.  His service was characterized as under honorable conditions (general).

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran failed to report for a Board hearing that was scheduled to be conducted at the RO in February 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010) [failure to appear for a scheduled hearing treated as withdrawal of request].  

While the Veteran actually claimed entitlement to service connection for anxiety attacks, a claimant for disability compensation who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).  Accordingly, the Board has characterized the issue on appeal more generally as entitlement to service connection for an acquired psychiatric disability. 

The Board notes that the Veteran disagreed with a January 2008 denial of service connection for obstructive lung disease.  A statement of the case was sent to him in August 2010.  However, he did not perfect the appeal, and that matter is not before the Board. 

The claim seeking service connection for an acquired neuropsychiatric disability is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hand disability was not manifest in service and the current right thenar eminence strain is not related to service. 

2.  A right shoulder disability was not manifest in service and the current tendonitis is not related to service. 

3.  The Veteran does not have sleep apnea. 


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant has substantiated his status as a Veteran.  He was provided all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA treatment records.  

The Board notes that, while the Veteran was examined in February 2007, an opinion has not been obtained regarding the etiology of his claimed right hand disability, right shoulder disability, and sleep apnea.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination or opinion was required because, there is no diagnosis of sleep apnea, and the Veteran has not related an actual diagnosis.  Moreover, regarding each claim, there is no injury or disease in service that may be related to the claims.  As discussed below, the Veteran's reports of onset of symptoms for his right shoulder and wrist are not credible.  

II.  Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his claimed right hand and right shoulder disabilities or sleep apnea are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a right hand or shoulder injury, or sleep apnea or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's upper extremities, mouth and throat was normal.  The Veteran was assigned a PULHES value of U-1, indicating a high level of medical fitness for the upper extremities.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran was discharged on November 17, 2005, under honorable conditions.  His pay grade at separation was E01, but had been as high as E04.  The separation code was "JKA" (discreditable incidents - civilian or military).  The reentry code was "3" (individuals who are ineligible for enlistment unless a waiver is granted).  The reason for discharge was listed as pattern of misconduct.  As noted in the Introduction, the Veteran's discharge is not a bar to VA compensation.

The Veteran was afforded a VA contract examination to evaluate his claims in February 2007.  At that time, he was found to have a right thenar eminence strain, as well as right shoulder tendonitis.  

The examiner noted the Veteran's description that the shoulder condition had existed since 2004, and was due to carrying around a "249 AKA" all over Iraq.  He was also operated a "50 cal."  The Veteran complained of weakness and stiffness of the shoulder, as well as pain that occurs 1 time per day and lasts for 2 hours. The pain is a 7 out of 10.  

The Veteran also complained of what he termed a thumb condition.  He reported that the condition had existed since 2005.  The Veteran stated that he did not know how he injured it.  He reported pain located at the base of the thumb for 1 year, which occurs 2 times per week and lasts for 2 hours.  He rated the pain at 5 out of 10.  The Veteran was reported to be right handed.

On examination of the right shoulder, the examiner noted signs of tenderness over the anterior and posterior right shoulder.  Neurological testing was normal.  X-rays were normal.  Range of motion was normal, but the Veteran reported pain at full flexion and full abduction, and after repetitive movement.  The Veteran could tie shoelaces and fasten buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  His right hand strength was within normal limits.  Opposition of the thumb was within normal limit.  Joint function was not additionally limited by pain, fatigue. weakness, lack of endurance or incoordination after repetitive use.  X-rays were normal.  

After subsequent review of the service records, the examiner stated in April 2007 that the records reviewed did not include any treatments or services provided for his right shoulder and right hand condition.  Therefore, he could not determine "without too much speculation" if these conditions are related to service.  "There is insufficient data to determine a decision."  

Thus, regarding the right hand and shoulder, while there are current diagnoses, there is no injury or disease in service.  This is demonstrated by the lack of any report of injury, and by the affirmatively normal findings at separation.  The Veteran has stated that he injured his right shoulder by carrying weapons.  He reported that he does not know how he injured his right hand, but he reported the onset of symptoms of the right hand in 2005.  He was discharged in November 2005.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Nevertheless, while competent to report the date of onset of symptoms, in this case, his current statements are not credible.  In so finding, the Board notes that the Veteran completed a statement of medical history at separation, on June 15, 2005, on which he indicated that he had no history of a painful shoulder, or wrist, no history of swollen or painful joints, no history of bone, joint, or other deformity, and no history of impaired use of arms or hands.  

Because the Veteran had not yet filed a claim for compensation, it seems likely that he would report events carefully and accurately.  The Board considers statements made to physicians for purposes of diagnosis and treatment to be exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

In sum, there is no injury or disease in service affecting the right shoulder or wrist/hand.  As such, service connection for the claimed right shoulder disability and right hand disability is not in order.

Regarding sleep apnea, at separation, the Veteran reported that he had a history of frequent trouble sleeping since November 2004.  He elaborated that this was because of adapting to the time difference between home and Iraq.  However, he did not report symptoms of sleep apnea, and the record contains no diagnosis of sleep apnea.  

To the extent that the Veteran intended to report sleep impairment, which is consistent with his report in service, such symptomatology has been medically attributed to a psychiatric disorder.  To the extent that he actually intended sleep apnea, in the absence of some evidence that he actually has sleep apnea, service connection cannot be granted.  As discussed above, his description of his symptoms is of sleep impairment.  Moreover, he has not related a medical diagnosis of sleep apnea.  

The Board recognizes that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of sleep apnea, upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim herein decided, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hand disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for sleep apnea is denied.


REMAND

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, service treatment records reflect that the Veteran was treated in the mental behavioral health clinic for complaints relating to job stress and relationship issues.  On the intake form, the Veteran reported that he thought about hurting himself, but frequently thought about hurting others.  His mood was dysphoric, and his affect was restricted and sullen.  The clinical impression was occupational problem and partner relational problem.  At the time of discharge, the clinical evaluation of the Veteran's psychiatric condition was abnormal, due to job related stress and insomnia since return from deployment.  However, he was assigned a PULHES value of S-1 for psychiatric.  

The Veteran completed a statement of medical history at separation on which he indicated that he had a history of depression or excessive worry, but no history of nervous trouble of any sort, including anxiety and panic attacks.  He elaborated that he worries because he does not want to get chaptered out of the military.  By comparison, at entry in November 2002, the Veteran reported no history of depression or excessive worry, no history of nervous trouble of any sort, including anxiety and panic attacks, no history of counseling, and no history of frequent trouble sleeping.  

VA outpatient treatment records show that on November 9, 2006, the Veteran was seen and evaluated by a psychiatrist.  The diagnosis was psychosis NOS.  Thus, a psychosis was diagnosed within a year of separation.  However, in this case, the diagnosis may legitimately be questioned.  The Board notes that when examined in November 2007, the Veteran was alert, oriented times three; there were no signs of tension; and affect and behavior were normal.  Subsequent VA outpatient records do not carry the diagnosis of psychosis NOS, and neuropsychiatric evaluations are normal.  

The RO correctly concluded in January 2008 that another examination was necessary to determine whether the Veteran had a psychosis within a year of separation.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d at 1384; McLendon, 20 Vet. App. at 81.  However, the Veteran did not report for that examination.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, such as here, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).

In this case, there appears to be good cause of the failure to appear.  A review of the records reveals that the Veteran has variously reported his ZIP code as 77707 or 77705.   Moreover, mail was returned with the notation of no known address.  This suggests that the notice may not have been sent to the Veteran's correct address.  

Thus, based on a questioned diagnosis of a psychosis within 1 year of separation, a medical opinion is necessary in this case.  Moreover, based on apparent good cause for the Veteran not reporting for the scheduled examination, another attempt should be made at examination.  If that attempt is unsuccessful, an opinion should be obtained based on a review of the claims file.  

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a board-certified specialist to determine the nature and etiology of any current neuropsychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For purposes of scheduling the examination, the Veteran should be contacted at his appropriate ZIP code and address.  If this cannot be determined, use the contact points noted in the Form 21-526 to determine if he has an alternate address.  

If the Veteran does not report for the examination, obtain an opinion by a board-certified specialist based on a file review.  

Based upon the review of the claims file, and examination results, if obtained, the specialist should identify the appropriate diagnoses.  Specifically, the specialist should state whether the diagnosis of psychosis NOS is supported based on the examination and outpatient reports.  The specialist should also provide an opinion as to whether there is a 50 percent or better probability that any identified neuropsychiatric disorder is related to service.  The supporting rationale for all opinions expressed must also be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


